                                                                                                                                                                               '    .
                                                                                                                                                                                ,,,.,

AO 2458 (Rev. 02/08/2019) Judgme11_t in a Criminal Petty Case (Modified)                                                                                             Page I of I ~--



                                                                 UNITED STATES DISTRICT COURT
                                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                                                 V.                                          (For Offenses Committed On or After November I, 1987)



                                Lauro Arcos-Tornel                                                           CaseNumber: 2:19-mj-11974

                                                                                                             Michael Anthony Hernandez
                                                                                                             Defendant's Attorney


REGISTRATION NO. 93398298                                                                                                           r-=tLED
THE DEFENDANT:
                                                                                                                                    DEC 3 0 2019
 IZI pleaded guilty to count(s) 1 of Complaint
 •
                                ----'-----------+--------------if----
      was found guilty to count(s)
      after a plea of not guilty.
                                                   CLER•
                                                                        sourn:::r-,:, :.,1..:, TR1c:· CF c l
                                                                                                                    t
      Accordingly, the defendant is adjudged guilty of such count(s), w~\\rh--iBvolve the fol10,,11k~~(s):

Title & Section                                         Nature of Offense                                                                     Count Number{s)
8:1325                                                  ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count( s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                            \_/
                                              ~
                                            I \
                                                                 TIME SERVED                            •   ------                               days
                                                             \


 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                     Monday, December 30, 2019
                                                                                                     Date of Imposition of Sentence

                                                                         m
                                                   (
                                                       ..---·---..\
             \N: ·. . . ,                                        /          ~


                                                                                                     ~~~
                                                                                 t
              'l·\   \\ ) ;     "   ~   _   ; ·;       .\"' ../ JI.Ii                --·
      •
Rece1 ved · ·
                 I    •
                          .J.l.\J- }\:X
                                    ·       i ·          \
                                                          ·
                                                                     \
                                                                  1. -,\_       !'v
              DUSM
                                                                                                                      BiMUDEZ MONTENEGRO
                                                                                                     UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                     2:19-mj-11974
